Citation Nr: 1022608	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date for the grant of 
entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1971 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to non-
service-connected pension, and assigned an effective date of 
May 11, 2007. 

In March 2006, the Veteran had an informal conference with a 
Decision Review Officer (DRO) at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2007.

In his July 2008 substantive appeal, the Veteran requested a 
hearing at a local VA office before a Board member.  Pursuant 
to 38 C.F.R. § 20.700 (2009), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules videoconference and Travel Board 
hearings, a remand of these matters to the RO is warranted.



The case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board or videoconference hearing, 
pursuant to his July 2008 request, at 
the earliest available opportunity.  The 
RO should notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009), and should 
associate a copy of such notice with the 
claims file.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


